The majority holds that two corporations, neither of which alone is an employer under the act, if fifty-one per cent of the shares of stock in each corporation is owned by one person or the same group of persons, then each corporation is an employer and subject to the unemployment tax exaction, even if the corporations are engaged in diverse businesses. The majority opinion is to the effect that a bank and a slaughter house, a bank and a tavern, or a slaughter house and a hotel, although businesses of such diverse location and nature that there is no substantial unification, would be within the purview of the unemployment compensation act. With that I cannot agree.
The majority view is contrary to In re Tacoma Auto FreightDepot, Inc., 19 Wn.2d 334, 142 P.2d 485, where we held that it was the evident purpose of the legislature to exact contributions to the unemployment compensation fund from only
those who combined their business operations into a joint activity owned or controlled directly, or indirectly, by the same interests.
In the case at bar, there is no evidence indicating actual joint control. Even in this time of utter disregard of basic legal principles and the sweeping away, on the score of expediency, constitutional safeguards, I cannot agree that such arbitrary classification as that for which the appellant *Page 740 
contends is valid. The need of funds or other property for so-called worthwhile projects or programs cannot justify the arbitrary unconstitutional taking of the citizen's property.
The judgment should be affirmed.
SIMPSON, C.J., and STEINERT, J., concur with MILLARD, J.
July 18, 1944. Petition for rehearing denied.